Citation Nr: 9932977	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-15 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran served on active service from October 
1942 to October 1945.

In a June 1998 statement, it appears that the veteran is 
requesting consideration of a claim for service connection 
for impotence.  However, as the only issue currently before 
the Board is that set forth on the title page of this 
decision, this matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In an October 1957 rating decision, the veteran was 
denied service connection for a low back disorder; this 
decision is final. 

2.  The evidence associated with the claims folder since the 
October 1957 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  The veteran's claim for service connection for a back 
disorder is well grounded. 


CONCLUSIONS OF LAW

1.  The October 1957 rating decision is final.  Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulation 1008; effective January 25, 1936 to 
December 31, 1957.

2.  The veteran has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
back disorder, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for a back disorder is well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 1957 rating decision, the veteran was denied 
service connection for a back condition on the grounds that 
his service records did not reflect any low back 
symptomatology and that the veteran had not properly 
substantiated his claim.  The veteran was provided notice of 
this determination by VA letter dated that same month.  
However, the veteran did not subsequently appeal this 
determination.  In this regard, the law grants a period of 1 
year from the date of the notice of the result of the initial 
determination for the filing of an application for review on 
appeal; otherwise, that decision becomes final and is not 
subject to revision in the absence of new and material 
evidence or clear and unmistakable error.  Veterans 
Regulation No. 2(a), pt. II, par. III; Department of Veterans 
Affairs Regulations 1008 and 1009; effective January 25, 
1936, to December 31, 1957; see also 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.105(a) (1999).  However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the claim will be reopened 
and reviewed.  See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West 12 Vet. App. 203 (1999) 
(en banc), the United States Court of Appeals for Veterans 
Claims (the Court), citing Elkins v. West 12 Vet. App. 209 
(1999) (en banc), held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998):  the Secretary must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled. 

In this case, since the October 1957 final adjudication, the 
additional evidence in the file which is related to this 
issue includes copies of an article describing the evacuation 
of the Village of Pranjane in October 1944 led by the 
soldiers of the Ravna Gora Corps.  Additionally, medical 
records from the Edward Hines VA Medical Center (VAMC) dated 
from 1988 to 1997 describe the treatment the veteran received 
over time for various health problems, including diagnosed 
low back disabilities.  These records include a November 1992 
diagnosis of degenerative disc disease; a February 1993 
diagnosis of low back pain and left hip pain secondary to 
degenerative joint disease; and a June 1993 diagnosis of 
degenerative joint disease of the lumbosacral spine with 
numbness of both legs.  Lastly, a May 1993 MRI report reveals 
the veteran was diagnosed as having degenerative disc disease 
at L4-5 and L5-S1, a small central herniated nucleus pulposus 
at L4-5, and prominent posterior disc bulging at L5-S1 with 
facet hypertrophy and hypertrophy of the ligamentum flava 
resulting in a mild degree of central spinal stenosis.

Furthermore, various VA examination reports dated March 1997 
show the veteran complained of low back pain and was 
diagnosed with spondyloarthropathy.  Specifically, a March 
1997 VA spine examination report notes the veteran complained 
of long standing back pain starting in the service in 1943, 
which had progressively worsened over the years.  At the time 
of the examination, his low back pain radiated to both of his 
legs, and x-rays taken in November 1992 were read as showing 
degenerative changes throughout the spine.  The veteran was 
diagnosed with spondyloarthropathy

Moreover, the evidence includes various statements by the 
veteran, made in correspondence and during the June 1998 
appeal hearing, indicating that his current low back problem 
was incurred while in combat against the enemy during his 
active service.  

After a review of the evidence, the Board finds that the 
evidence of record, as set forth above, is sufficient to 
reopen the claim in this case.  As noted above, the veteran's 
claim was initially denied in October 1957 on the basis that 
a low back condition was not found.  The RO noted that the 
veteran's service records failed to substantiate the 
veteran's claim of back injury with unconsciousness.  The RO 
also apparently rejected the assertion that the veteran had a 
back disorder at the time, noting that VA examination of 
October 1957 revealed no objective evidence of 
musculoskeletal disease or injury and that October 1957 x-
rays were reportedly negative other than for mild curvature 
of the thoracic and lumbar spine.  However, as noted above, 
extensive medical evidence has been submitted since 1957 
which includes a confirmed diagnosis of a back disorder and 
which in some instances purports to establish a nexus between 
a currently diagnosed back disorder and the veteran's 
military service.  As noted in Hodge, "the ability of the 
Board to render a fair, or apparently fair, decision may 
depend on the veteran's ability to ensure the Board has all 
potentially relevant evidence before it," and the Federal 
Circuit stated further, that some new evidence may 
"contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Hodge, 155 F.3d at 1363.  The Board 
finds that the evidence submitted since the last prior final 
decision satisfies this requirement.  

Based on the foregoing, the Board finds that some of the 
recently submitted evidence warrants a reopening of the 
veteran's claim in that such evidence was previously not 
submitted to agency decisionmakers, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  The Board finds that such evidence 
contributes to a complete evidentiary record for the 
evaluation of the veteran's claim.  As such, this evidence is 
"new and material" as contemplated by law, and thus, 
provides a basis to reopen the veteran's claim of service 
connection for a back disorder.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. 

Having reopened the veteran's claim of service connection for 
a back disorder, the Board turns to the "well grounded" 
analysis required by Winters, Elkins and Hodge.  In this 
regard, the veteran must satisfy three elements for his claim 
for service connection to be well grounded.  First, there 
must be competent evidence of a current disability. Second, 
there must be medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury.  Lastly, there must be medical evidence of a nexus 
or relationship between the in-service injury or disease and 
the current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In reviewing the evidence of record, the Board finds the 
veteran's service medical records are negative for any 
complaints of or treatment for any low back problems.  
However, the claims file includes a July 1957 statement from 
Dr. Herbert McCorkle, DC, indicating he had treated the 
veteran since May 1946 for a back injury and a nervous 
condition.  The veteran's low back problems included 
sacroilium strain resulting from a fall or injury he received 
while he was in Italy.  As a result, the veteran's left ilium 
was rotated and anterior causing a slight curvature which 
created strain and stress in the middle dorsal area, and 
thus, produced an acute nervous condition and considerable 
pain.  In addition, a July 1957 letter from William Vincent 
Taylor, M.D., noted he had treated the veteran for severe 
headaches and pain in the lower back, among other symptoms, 
which the veteran had reported had existed intermittently 
since an in-service injury. 

Lastly, the Board notes that the veteran has reported that he 
is a chiropractor by profession.  Further, he has testified 
that as a flight engineer, he flew over 50 combat missions 
and described being bounced and thrown about the aircraft 
during these missions.  He stated that his back problems over 
the years are the result of having incurred such repeat 
trauma to the upper and lower back, and neck during these 
missions.  

Thus, after a review of the veteran's case, the Board finds 
that the evidence, as set forth above, provide sufficient 
evidence to establish a claim that is plausible or capable of 
substantiation.  As such, the Board finds that the veteran's 
claim of entitlement to service connection for a back 
disorder is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999).  However, as the 
Board deems that additional development is necessary prior to 
final adjudication on the merits, the veteran's claim is 
remanded to the RO for such development.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a back disorder is reopened; the 
appeal is granted to this extent only.

The claim of entitlement to service connection for a back 
disorder is well grounded.


REMAND

Having reopened the veteran's claim for service connection 
for a back disorder, as well as having determined that a 
well-grounded claim has been submitted, the Board next must 
determine whether the duty to assist has been met by the 
Board before reaching the merits of the veteran's claim.  See 
38 U.S.C.A. § 5107(a).  As noted, the record contains medical 
evidence suggesting that the veteran has a back disorder 
related to his military service.  The record also contains 
the veteran's description of the events that occurred in 
service as well as his professional opinion that his current 
back disorder is related to his military service and 
particularly to certain incidents of combat.  

Based on a review of the record, however, the Board finds 
that further development of the veteran's claim is necessary 
prior to final adjudication and that the claim must be 
remanded to the RO for such development.  

Once the claimant has established that he or she has a well-
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F. 3d 1464 (1997).  More importantly, the law is clear 
that, after a claim is determined to be well grounded, the 
veteran may be considered for a VA examination, pursuant to 
38 C.F.R. § 3.326 (1999); see Slater v. Brown, 9 Vet. App. 
240, 244 (1996).  

In this regard, as noted above, the record on appeal contains 
several diagnoses relating to the veteran's back.  However, 
based on a review of this evidence, it is not clear that a 
medical opinion based on a review of all of the evidence of 
record has been requested.  In this regard, the Board notes 
that only independent medical evidence may be considered to 
support Board findings.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, because the veteran has 
presented new and material evidence in this case, with a 
possible nexus between his current back disorder and his 
military service, and in order to afford the veteran due 
process of law, additional development of the record is 
necessary prior to a review of the merits of the veteran's 
claim.  

Based on the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim in this case, the appeal is 
REMANDED to the RO for the following actions:

1.  The RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature, extent and etiology of any 
current back disorders.  All indicated 
studies should be performed, and the 
claims folder must be made available to 
the examiner for review.  Based upon the 
examination results, a review of the 
claims folder, and consideration of the 
veteran's medical history, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
currently diagnosed back disability is 
related to his military service.  The 
examiner must include the complete 
rationale for all opinions and 
conclusions expressed. 

2.  Thereafter, after ensuring that the 
directives of this remand have been fully 
satisfied, the RO should adjudicate the 
issue of service connection for a back 
disorder on a de novo basis.  In making 
its determination, the RO should review 
all the relevant evidence in the claims 
file.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and provide an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals







